DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 04/06/2022.  Claims 1-33 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/06/2022, with respect to claims 1-32 have been fully considered and are persuasive. Specifically the applicant amended the independent claims to include limitation that  required plurality of Thiol groups to be anchored to the quantum dots.   The rejections of claims 1-32 are hereby withdrawn.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8-11, 21, and 26  the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1, 8-11,21, and 26; specifically, the prior art fails to teach or suggest  Quantum Dot Film,  LED Package, Liquid Crystal Display, Quantum Dot LED, Display Device “wherein a first one of the at least two thiol groups is anchored to a first one of the plurality of first QDs, and a second one of the at least two thiol groups is anchored to a second one of the plurality  of first QDs” in combination with other features of the present claimed invention.
Regarding claims 2-7, 12-20,22-25, 27-33, these claims are allowable for the reasons given for claims 1,11, 21, and 26  and because of their dependency status on these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879